Citation Nr: 1616093	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for peripheral neuropathy of bilateral lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on duty from June 1982 to October 1982, and from April 2006 to September 2006; and had periods of active duty for training (ACDUTRA), and prior inactive duty for training (INACDUTRA) in the Air Force Reserves of 21 years, 11 months, and 10 days.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability, for a right elbow disability, and for peripheral neuropathy of bilateral lower extremity.  The Veteran timely appealed.

In September 2013, the Board remanded the matters for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Records

The Veteran's service personnel records reflect that he served on duty from June 1982 to October 1982, and from April 2006 to September 2006.  There does not appear to be any service treatment records in the claims file for the initial period of active service from June 1982 to October 1982.

VA is obliged to assist a Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014).


Service Connection 

The Veteran contends that service connection for a bilateral hearing loss disability, for a right elbow disability, and for peripheral neuropathy of bilateral lower extremity is warranted on the basis that he was a full-time reservist who worked around jet engines for 26 years, which damaged his hearing.  He also reported that problems with his feet and elbows started in the late 1990's and have progressively worsened.  He is competent to describe his symptoms.

With specific regard to National Guard and Reserve service, service connection may be granted for disability resulting from either disease or injury incurred in, or aggravated while performing, ACDUTRA. With respect to time periods of INACDUTRA, service connection may only be granted for injury so incurred or aggravated, or for an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. § 3.6 (2015) (emphasis added).

The Board notes that the Veteran's service personnel records reflect that his Air Force Reserves service was primarily INACDUTRA from 1982 to 2006, except for annual two week trainings and limited special work assignments.

With regard to bilateral hearing loss, the Veteran's audiograms throughout INACDUTRA reveal routine or steady exposure to noise.  

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The report of a December 2013 VA examination includes a diagnosis of sensorineural hearing loss in each ear.  The examiner noted that the Veteran had a high probability of hazardous noise exposure while serving as a tactical aircraft maintenance craftsman in the Air Force Reserves.  
 
With regard to the Veteran's right elbow disability and his peripheral neuropathy of bilateral lower extremity, a VA examiner in December 2013 opined that there was no evidence of aggravation of either disability beyond its natural progression during the Veteran's second period of active service from April 2006 to September 2006.  Here, there is no opinion of record as to whether either disability had its onset during the Veteran's initial period of active service, or whether either disability is the result of injury incurred during INACDUTRA.

Here, the Board finds that an addendum opinion would be helpful in resolving the claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Confirm service from June to October 1982 as either active duty or acdutra.  A DD 214 is the preferred method of verification.

2. Undertake appropriate action to obtain the Veteran's complete service treatment records for his period of duty from June 1982 to October 1982.  Send a copy of the Veteran's separation document, if available, with the request.  All records and/or responses received should be associated with the claims file.    

2. Obtain the Veteran's outstanding VA treatment records, from January 2014 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in active service; or is the result of injury incurred during INACDUTRA-to specifically include steady exposure to hazardous noise while serving as a tactical aircraft maintenance craftsman, as credibly reported by the Veteran.  If other causes are more likely, those should be noted.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file must be available to the examiner designated to examine the Veteran.

4.  The December 2013 VA examination report should be returned to the examiner(s) (or, if the examiner(s) is unavailable, a suitable substitute) for addendum opinions identifying any current right elbow disability and any peripheral neuropathy of bilateral lower extremity, and expressing opinions as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right elbow disability and/or peripheral neuropathy of bilateral lower extremity, is the result of disease or injury incurred or aggravated during the Veteran's initial period of service, from June 1982 to October 1982; and Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right elbow disability and/or peripheral neuropathy of bilateral lower extremity, is the result of injury incurred during INACDUTRA.  If other causes are more likely, those should be noted.  

The examiner(s) is asked to explain the reasons behind any opinions offered. The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner(s) deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted.  

The Veteran's claims file must be made available to the examiner(s) designated .

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Center (AMC); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States
 Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




